Citation Nr: 0918431	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 4, 1986 to April 7, 1986.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Waco, Texas Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a back disorder.  

In March 2006, the Board remanded the case to the RO for 
further development.  Subsequently, in an October 2006 
decision, the Board reopened the back disorder claim and 
remanded the case to the RO for further development.

The Board denied the Appellant's claim in October 2007.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 2008 order, 
the Court granted the parties' Joint Motion to vacate and 
remand the Board's October 2007 decision.  Pursuant to the 
actions requested in the Joint Motion, the issue of 
entitlement to service connection for a low back disorder was 
remanded to the Board for development and readjudication 
consistent with the directives contained therein.

The Board remanded the case for further evidentiary 
development in September 2008.  The appeal has been returned 
to the Board.


FINDING OF FACT

Chronic lumbosacral strain was not manifest during service 
and is not attributable to service; degenerative arthritis/ 
disc disease of the back was not manifest in service.




CONCLUSIONS OF LAW

1. Chronic lumbosacral strain was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2. Degenerative arthritis/ disc disease was not incurred in 
or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2001 discussed the evidence necessary 
to establish service connection.  The appellant was asked to 
identify relevant evidence.  He was told that VA would make 
reasonable efforts to assist him in obtaining evidence 
supportive of his claim.  

A November 2003 letter also discussed the evidence necessary 
to support a claim for service connection.  The evidence of 
record was listed, and the appellant was advised that VA 
would assist him in obtaining additional relevant evidence.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Appellant both before and after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  The Board finds that such examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who accurately recited the appellant's history and 
provided an in depth examination of the claimed disability.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  In fact, in the April 
2009 appellate brief presentation, the appellant's 
representative indicated that there was nothing further in 
the way of evidence or substantive argument to present.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the appellant has 
not alleged that this claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The term "Veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) ("an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve Veteran status"); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve Veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he injured his back in service 
while helping unload a trailer truck with heavy boxes.  He 
maintains that his current back disorder is due to a service 
injury.

In a Report of Medical History accompanying the enlistment 
examination of November 1985 the appellant reported suffering 
from recurrent back pain.  He noted having had back problems 
in 1981 and experiencing a stiff back when sitting. X-rays 
were negative.  His spine and musculoskeletal system were 
normal on clinical examination.

Service treatment records dated in March 1986 note that the 
appellant injured his back while on detail.  He had 
experienced lower back pain for five days.  There was a 
report of low back pain prior to service.  The Appellant 
reported that his current pain developed when he dropped a 
heavy box.  The assessment was lumbosacral strain. Later that 
month the Appellant was followed up for lower back pain. The 
assessment was lumbosacral pain.  Later that same month the 
appellant was evaluated and recommended for separation on the 
basis that he did no meet medical fitness standards.  The 
diagnosis was recurrent low back pain.

Private medical treatment records of April 2000 note the 
appellant was involved in a car accident. 

In February 2003 the appellant sought treatment for low back 
pain.  He was assessed with lumbar spondylosis.  

Worker's Compensation documents disclose that the appellant 
was injured in a work-related motor vehicle accident on March 
[redacted], 2004.

Private medical treatment records of April 2003 note that the 
appellant was treated for low back pain.  He complained of 
back pain since a lifting injury in the military 15 years 
previously.  He denied any recent injuries.  The assessment 
was muscle lumbar pain.  

Private MRI study of September 2005 noted an impression of 
L5-S1; 2 mm focal posterior central disc protrusion.  A 
history of post-traumatic pain was noted.

On VA examination in January 2007 the appellant reported 
suffering from back pain while in service.  He denied having 
a back injury prior to joining the service.  He stated that 
he injured his back while in service, was given physical 
therapy for a month and then discharged for being unfit for 
duty.  He reported having been in a car accident in 2004 
which increased his back pain.  After the accident the pain 
increased in the low back and he was seen by private doctors 
and received physical therapy with only temporary relief.  He 
was diagnosed with lumbosacral strain and cervical strain.  
An MRI study revealed a loss of normal lordosis probably due 
to muscle spasm, but otherwise unremarkable with no 
degenerative disk disease changes.  Spinal canal and neural 
foramina were normal.

In a May 2007 opinion the VA examiner stated that the 
appellant entered service in March 1986 and injured back 
catching a heavy item and developed back pain.  He noted that 
X-rays had been normal.  He also noted that the appellant had 
been discharged in April 1986 because he could not perform 
his regular duties.  He related the appellant's report of 
continued back pain, and that a recent MRI on January 4, 2007 
was normal.  He concluded that the appellant's injury 
appeared to be a soft tissue injury and that with such an 
injury it was less likely than not that the current back 
problems were related to service.

To the extent that there were any perceived deficiencies in 
the 2007 report, such was cured in the subsequent 2009 
report.

The appellant underwent an additional VA examination in 
January 2009.  His history was reviewed.  The examiner noted 
that the appellant had been seen at a private hospital for 
back complaints many years after service, without any 
evidence relationship between the in-service back strain in 
1986.  He also noted that the appellant was in a motor 
vehicle accident which aggravated his post-service back 
complaints.  He indicated that subsequent to the motor 
vehicle accident the appellant had MRIs showing disc 
protrusion and bulging.  Following physical examination, the 
diagnosis was degenerative disc disease of the lumbar spine 
with back pain and  bilateral leg radiation.  The examiner 
noted that the findings during ACDUTRA were of lumbar sprain.  
He indicated that the appellant was seen many years later for 
back complaints not associated with the activity in service.  
He also noted that the appellant was subsequently involved in 
a motor vehicle accident which aggravated his back 
complaints.  He concluded that the current findings of 
degenerative disc disease of the lumbar spine were less 
likely than not secondary to the sprain incurred in the Army 
Reserves in April 1986.

Upon close review of the record, the Board has determined 
that service connection is not warranted for the appellant's 
back disability.  The record clearly demonstrates that the 
appellant was treated for recurrent back pain while in 
service.  Service treatment records document complaints of 
and treatment for back pain.  In fact, the Appellant was 
discharged from service on the basis that he did not meet 
medical fitness standards due to his recurrent back pain.  
However, there is no competent evidence of record of a 
chronic disease or injury in service associated with the low 
back pain and no nexus between the current disability and 
service.

The Board notes that while the appellant complained of and 
was treated for low back pain during ACDUTRA, he was never 
diagnosed with arthritis or disc disease.  There was a 
notation of strain.

The appellant has asserted that there is continuity of 
symptomatology since service.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, at the 
VA examination of January 2007 the appellant was diagnosed 
with lumbosacral strain and cervical strain.  After a review 
of the history reported by the appellant, an examination, and 
a review of the claims file, the VA examiner opined that it 
was less likely than not that current back problems were 
related to the appellant's service.  Moreover, the January 
2009 VA examiner also concluded that the appellant's current 
back disability is not related to complaints of back pain in 
service.  These opinions, based on review of the record, 
interview of the appellant, and comprehensive examinations, 
are competent and stand uncontradicted by any other reliable 
opinion of record. 

Private medical records note that the appellant reported 
having injured his back while in service and experiencing 
back pain since service.  The appellant is competent to 
report pain and to report that he experienced pain in service 
and since discharge.  See Layno v. Brown, 6 Vet. App. 4365 
(1994).  However, he is not competent to provide an opinion 
as to the etiology of the condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions). 
The Board finds that the question of whether the current back 
disability is related to complaints of back pain in service, 
is far too complex a medical question to lend itself to the 
opinion of a layperson.

Furthermore, the record is completely silent for any medical 
records of complaints of or treatment for back pain after 
service and prior to 2000.  There is a remarkable silence in 
the record regarding treatment for or complaints of low back 
pain or arthritis for a period of 14 years following the 
appellant's period of ACDUTRA.  The Court has emphasized that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  However, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).

We note that the appellant has not been a reliable historian.  
In April 2003, it was reported that he had denied any recent 
injuries.  However, in the reports for a different purpose, 
it was reported that he had a March 2004 accident and that he 
had developed low back, right side and hip pain.  Remarkably, 
he did not report any history of a pre-existing back problem.  
Similarly, when seen after an accident in 2000, the quick 
assessment was negative for any finding or complaint of low 
back pathology and the past history was noted as none, other 
than complaint of neck pain and tingling in the fingers.  To 
the extent that there is a notation in a 2003 document of 
back pain since military, that was the appellant's report 
rather than a medical opinion.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  More importantly, such report is 
inconsistent with other evidence in the file, to include the 
negative evidence.

Here, the VA is presented with an assertion of continuity 
since service.  However, the Board has been presented with a 
silent record in proximity to separation, a denial of a 
pertinent past history when seen in 2000 following an 
accident and the reports of an inconsistent historian.  We 
find the assertions of continuity to be not credible.

The Board notes that at times, there have been joint motions 
noting that the VA cannot consider negative evidence when 
addressing the record.  However, the citation was to a 
dissent rather than a holding of the court.  The Federal 
Circuit determined that evidence is defined as:  All the 
means by which any alleged matter of fact, the truth of which 
is submitted to investigation, is established or disproved.  
In short, evidence is anything that tends to make the 
existence of a relevant fact more or less likely.  In this 
case the so-called negative evidence tends to disprove the 
existence of an intervening cause, which is relevant to a 
determination of proximate cause.  Therefore, the Board acted 
properly in considering this evidence.  See Forshey v. 
Principi, 284 F.3d 1335 (2002).  In a non-precedent decision, 
the Federal Circuit noted the following:  In making this 
argument, Mr. Dulin relies upon the dissenting statement in 
Forshey v Principi that the absence of actual evidence is not 
substantive negative evidence.  284 F.3d 1335, 1363 
(Fed.Cir.2002). Aside from the fact that dissenting opinions 
are not binding legal authority, the majority en banc in 
Forshey interpreted negative evidence to mean that which 
tends to disprove the existence of an alleged fact.  Citation 
omitted

Lastly, the Board determines that the doctrine of the 
presumption of soundness at entry is not applicable.  The 
appellant did complain of a history of back pain at time of 
entrance to service.  However, there is no reliable proof 
that what he has now is related to either the in-service 
manifestations or his report of pre-existing back pain.  We 
also note the enlistment examination disclosed that the spine 
and musculoskeletal system were normal at entrance and there 
is no proof of underlying disease or injury (pathology) to 
account for his reports of preexisting back pain.  Stated 
differently, we are unconvinced that there was a low back 
pre-existing disease or injury.  The Federal Circuit has 
established that basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words:  For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty. . . . 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.    
Because we conclude that there is no valid proof of pre-
existing pathology (within the meaning of 38 U.S.C.A. 
§§ 1110, 1111, 1131), the presumption of soundness is not 
applicable.  In reaching this determination, the Board has 
considered the findings of the physical standards board 
proceedings wherein it was determined that there was 
recurrent low back pain that had existed prior to service and 
had not been aggravated therein.  We emphasize that the 
diagnosis was of pain rather than pain due to a disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for disc disease and there is no doubt to be resolved.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 
C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


